Citation Nr: 0020686	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for recurrent 
staph infections with atopic dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
October 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, which, in pertinent part, granted 
service connection for recurrent episodes of staph infection 
with atopic dermatitis, and rated the disorder 10 percent 
disabling.  The veteran currently resides within the 
jurisdiction of the Winston-Salem, North Carolina Regional 
Office (RO). 

In September 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  In January 1998, 
the Board remanded this claim for additional evidentiary 
development.  The case is now back before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence needed for an equitable disposition of this 
claim has been obtained to the extent possible.

2.  There is no objective evidence of recurrence of a staph 
infection since the veteran's discharge from military 
service.

3.  The veteran's atopic dermatitis is manifested by 
subjective complaints of itching, particularly during flare-
ups, and is controlled with use of medication.





CONCLUSION OF LAW

A rating in excess of 10 percent for recurrent staph 
infections with atopic dermatitis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, and 4.118, Diagnostic Codes 7899-7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran perfected his appeal as to the initial rating 
assigned for his skin condition.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Where there is a well-grounded claim for an increase, but the 
medical evidence is not adequate for rating purposes, an 
examination will be authorized.  38 C.F.R. § 3.326(a).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action will be taken depending on the type of claim pending. 
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original claim 
for compensation, the claim will be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a).

Since the veteran has presented a well-grounded claim, VA has 
a duty to assist in the development of facts relating to this 
claim.  38 U.S.C.A. § 5107(a).  The veteran was provided 
appropriate VA examinations in 1993 and 1995.  The Board's 
1998 Remand asked that the veteran provide information as to 
medical treatment he has received for his skin condition and 
complete a release for medical records from Dr. Gannon.  
Although asked to do so in a January 1998 letter, the veteran 
did not respond.  In a statement received in June 1999, he 
stated that he had submitted all information to VA.  There is 
no indication of VA medical records that have not been 
obtained.

The Board also notes that the RO substantially complied with 
the instructions of the 1998 Remand.  The RO was instructed 
to provide the veteran a dermatological VA examination.  In 
an attempt to comply with such instruction, the veteran was 
scheduled for examinations in January, February, March, and 
October 1998.  He failed to report on each occasion, even 
though he was advised by letter in May 1998 that his claim 
might be denied if he did not undergo examination.  The RO 
also asked the veteran to complete a release form to obtain 
his records from Dr. Gannon, but he did not do so.  VA cannot 
obtain private medical records without written authorization 
from a claimant.  While VA has a duty to assist the veteran 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The veteran's cooperation in reporting for examination was 
crucial to the fair and thorough adjudication of his claim.  
In a statement received in June 1998, he asserted that he did 
not report for the VA examinations scheduled in January, 
February, and March 1998 because he was either at a doctor's 
appointment or in court.  The RO then rescheduled him for 
October 1998, and he again did not report.  He has not 
presented any evidence of good cause for failing to report 
for the October 1998 VA examination.  The Board finds that VA 
has done everything reasonably possible to assist him.  Thus, 
further development in this case is not warranted.

The veteran has disagreed with the initial rating assigned 
for his skin condition.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Supplemental Statements of the Case 
(SSOCs) provided to the veteran identified the issue on 
appeal as evaluation of the service-connected recurrent staph 
infections with atopic dermatitis.  Throughout the course of 
this appeal, the RO has considered all the evidence of record 
in determining the proper evaluation for the veteran's 
service-connected disability, and has not limited 
consideration to only the recent medical evidence.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim properly 
considered based on all the evidence of record.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since this case involves an appeal of the initial rating 
assigned effective from the date of the veteran's discharge 
from service, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected recurrent staph infections 
with atopic dermatitis are evaluated under 38 C.F.R. § 4.71a, 
Codes 7899-7806.  The condition is not listed under a 
specific diagnostic code, but is rated under a closely 
related disease, where the affected functions, anatomical 
location, and symptoms are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27.  The analogous code is that for eczema.
Ratings for eczema are dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Under Code 7806, a 10 percent rating is 
warranted for exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  In order to 
warrant a 30 percent evaluation, the evidence would have to 
show exudation or itching constant, extensive lesions, or 
marked disfigurement.

The veteran did seek fairly frequent medical treatment for 
his skin condition in 1993 and 1994, but the VA medical 
records show that, despite his complaints, his atopic 
dermatitis was "relatively mild" with "mild 
hyperpigmentation" and "mild dryness. (emphasis added).  VA 
examination in 1995 showed a thickened lichenified eruption 
of the wrist, elbow, and knee areas only, as confirmed by 
color photographs.  Examination by Dr. Gammon in June 1997 
showed atopic dermatitis "with a classical distribution 
behind the neck, antecubital fossa" with "spotty lesions" 
on the legs.  The veteran was provided various skin creams.  
VA treatment records dated in 1998 and 1999 showed that he 
had a flare-up in September 1998, with weeping feet that were 
itchy and with hyperkeratotic, hyperpigmented, scaly skin on 
the elbows, knees, and plantar surfaces of the feet.  By 
December 1998, he had responded well to medication.  There 
was no evidence of rash in the antecubital fossae, but there 
was xerosis and crusts on the hands and feet.  In April 1999, 
examination showed generalized mild xerosis, hyperpigmented 
lichenified plaques over the dorsum of the fingers and feet, 
with minimal scale or erythema (emphasis added). 

There is no medical evidence showing that the veteran has had 
recurrence of a staph infection since his separation from 
service.  There is also no medical evidence indicating that 
the veteran has scarring or marked disfigurement from his 
atopic dermatitis.  He does experience itching, but there is 
no medical evidence indicating that this is constant.  He 
does have periodic flare-ups of his skin disorder, but they 
do respond to medications, including topical applications.  
His outbreaks are clearly not constant.  He does not have 
lesions or disfigurement, even during a flare-up; the skin 
disorder affects relatively small, discrete areas on the 
elbows, knees, hands, feet, etc., as shown by color 
photographs on 1995 VA examination and submitted by the 
veteran in 1994.  There is no medical evidence of 
exfoliation, ulceration, or infection.  Although oft-
recurring and usually present to a minor degree, his symptoms 
do improve with medication and treatment.

The Board has considered the possibility of staged ratings.  
However, the evidence does not show exudation or itching 
constant, extensive lesions, or marked disfigurement at any 
time during the appellate period.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, the objective medical evidence does not 
create a reasonable doubt regarding the degree of impairment 
from the skin disorder.  The rating schedule does not provide 
for a rating in excess of 10 percent without symptoms such as 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Although the veteran complains of constant 
itching, his complaints, standing alone, are insufficient to 
establish entitlement to a higher rating.  They are not 
supported by medical records, which show that when he has 
flare-ups of the skin disorder, they are routinely brought 
under control with medication.  As discussed above, the 
veteran did not report for VA examinations scheduled in 1998, 
so the Board could not corroborate lay allegations of more 
severe symptoms by competent evidence (medical findings).   
The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's recurrent staph infections 
with atopic dermatitis.  There are no other potentially 
applicable diagnostic codes for consideration.


ORDER

A rating higher than 10 percent for recurrent staph 
infections with atopic dermatitis is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

